FOR PUBLICATION

              JUDICIAL COUNCIL
             OF THE NINTH CIRCUIT


                                            Nos. 17-90119
 IN RE COMPLAINT OF                              17-90120
 JUDICIAL MISCONDUCT                             17-90122

                                               ORDER


                    Filed August 15, 2018


                           ORDER

THOMAS, Chief Judge:

    Complainants, several pro se prisoners incarcerated at the
same federal facility, have filed essentially identical judicial
misconduct complaints naming every circuit judge in the
Ninth Circuit, as well as every district judge in several of the
district courts in the Ninth Circuit. Review of these
complaints is governed by the Rules for Judicial Conduct and
Judicial-Disability Proceedings (“Judicial-Conduct Rules”),
the federal statutes addressing judicial conduct and disability,
28 U.S.C. § 351 et seq., and relevant prior decisions of the
Ninth Circuit Judicial Council. In accordance with these
authorities, the names of complainants and the subject judges
shall not be disclosed in this order. See Judicial-Conduct
Rule 11(g)(2).
2       IN RE COMPLAINT OF JUDICIAL MISCONDUCT

     The Judicial Conduct and Disability Act provides a
remedy if a federal judge “has engaged in conduct prejudicial
to the effective and expeditious administration of the business
of the courts.” 28 U.S.C. § 351(a). A chief judge may
dismiss a complaint if, following review, he or she finds it is
not cognizable under the statute, is directly related to the
merits of a decision or procedural ruling, or is frivolous or
lacks sufficient evidence to raise an inference of misconduct.
See 28 U.S.C. §§ 352(b)(1)(A)(i)–(iii). Judicial misconduct
proceedings are not a substitute for the normal appellate
review process, and may not be used to seek reversal of a
judge’s decision, to obtain a new trial, or to request
reassignment to a different judge.

   As an initial matter, complainants argue that “the Chief
Judge, as well as any other circuit court judge, [is] a subject
judge to this complaint, and thus disqualified from
considering this complaint.” Ordinarily, Judicial-Conduct
Rule 25(b) requires that a subject judge be disqualified from
considering a misconduct complaint. However,

       the Rules also recognize that rigid adherence
       to the disqualification requirement in
       multiple-judge complaints might lead to the
       disqualification of all of the judges who
       would ordinarily be involved in the
       misconduct complaint procedure. The Rules
       therefore contemplate that subject judges may
       participate in the disposition of an
       “insubstantial complaint” naming numerous
       judges.

In re Complaint of Judicial Misconduct, 563 F.3d 853, 854
(9th Cir. Jud. Council 2009); see also Commentary to
        IN RE COMPLAINT OF JUDICIAL MISCONDUCT                 3

Judicial-Conduct Rule 25 (“There is no unfairness in
permitting the chief judge to dispose of a patently
insubstantial complaint that names all active circuit judges in
the circuit”). For the reasons discussed below, the instant
complaints are so insubstantial that there is no unfairness in
permitting the subject judges, including myself as Chief
Judge, to participate in their review.

    First, complainants allege that Congress has no authority
to establish “federal regulatory crimes,” and that the
legislature and federal courts have committed “criminal
misconduct” by creating and adjudicating such offenses.
Complainants also allege that federal courts have no subject
matter jurisdiction over sex trafficking, child pornography, or
related offenses, and also lack jurisdiction over any offenses
occurring outside of a “federal enclave.” Complainants are
incorrect. See, e.g., 18 U.S.C. § 3231 (“The district courts of
the United States shall have original jurisdiction, exclusive of
the courts of the States, of all offenses against the laws of the
United States”); United States v. Sullivan, 797 F.3d 623,
631–32 (9th Cir. 2015) (“Congress could rationally ‘conclude
that homegrown child pornography affects interstate
commerce,’ and therefore Congress may regulate even purely
intrastate production of child pornography”); United States v.
Walls, 784 F.3d 543, 548 (9th Cir. 2015) (“Congress found
that [sex] trafficking of persons has a substantial aggregate
economic impact on interstate and foreign commerce . . . and
that finding is not irrational”). Moreover, any constitutional
or jurisdictional challenges to complainants’ underlying
convictions are directly related to the merits of the judges’
rulings, and must be dismissed.               See 28 U.S.C.
§ 352(b)(1)(A)(ii); In re Charge of Judicial Misconduct,
685 F.2d 1226, 1227 (9th Cir. Jud. Council 1982); Judicial-
Conduct Rule 11(c)(1)(B).
4       IN RE COMPLAINT OF JUDICIAL MISCONDUCT

    Complainants next allege that the subject judges—and all
federal judges—have an inherent conflict of interest in any
criminal case because a conviction “further results in the
issuance of a judgment bond, establishing profit and gain for
the subject judge.” Complainants further allege that federal
judges “receive dividends, annuities, and/or residuals” from
such bond deposits, which creates “a financial incentive” for
judges to act without jurisdiction and to encourage
convictions. Complainants offer no proof to support their
claims that judges receive “dividends” or other financial
benefits from bond deposits or court registry funds, that
compensation for federal judges is in any way affected by the
number of convictions in their districts, or that judges have
any pecuniary or other interest in securing bond payments
from criminal defendants. Accordingly, these allegations are
dismissed as unfounded. See 28 U.S.C. § 352(b)(1)(A)(iii);
In re Complaint of Judicial Misconduct, 552 F.3d 1146, 1147
(9th Cir. Jud. Council 2009); Judicial-Conduct Rule
11(c)(1)(D).

    Finally, complainants allege that the subject judges have
engaged in racketeering, bribery, conspiracy, kidnapping, and
other criminal acts. However, adverse rulings are not proof
of misconduct, and complainants provide no objectively
verifiable evidence to support these vague and conclusory
allegations, which are dismissed as unfounded. See 28 U.S.C.
§ 352(b)(1)(A)(iii); In re Complaint of Judicial Misconduct,
715 F.3d 747, 749 (9th Cir. Jud. Council 2013) (“As we have
frequently held, adverse rulings, standing alone, are not proof
of misconduct”); In re Complaint of Judicial Misconduct,
569 F.3d 1093 (9th Cir. Jud. Council 2009) (“claimant’s
vague insinuations do not provide the kind of objectively
verifiable proof that we require”); Judicial-Conduct Rule
11(c)(1)(D).
  IN RE COMPLAINT OF JUDICIAL MISCONDUCT   5

DISMISSED.